                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
JOHN DOE,                         )
                                  )
     Plaintiff,                   )
                                  )
v.                                )          CV420-033
                                  )
BOY SCOUTS OF AMERICA, et al.,    )
                                  )
     Defendants.                  )

                                 ORDER

     This case was recently removed from state court and assigned to the

undersigned. Doc. 1. Because of my prior service as a volunteer board

member of one of the defendants, I recuse.

     Two federal statutes govern judicial disqualification due to conflict

of interests. The first, 28 U.S.C. § 144, only applies when “a party . . .

makes and files a timely and sufficient affidavit . . . .” Since no such

affidavit has been filed, it does not apply here. The second, 28 U.S.C.

§ 455, “places a judge under a self-enforcing obligation to recuse himself

where the proper legal grounds exist.” United States v. Alabama, 828 F.2d

1532, 1540 (11th Cir. 1987), superseded by statute on other grounds as

recognized by J.W. by and through Tammy Williams v. Birmingham Bd.

of Ed., 904 F.3d 1248, 1254 (11th Cir. 2018). Prior to becoming a member
of this Court, I served as an executive board member (including a term as

President) of the Coastal Georgia Council, Inc. Because it is vital that

litigants and the public see that the judicial process is fair and impartial, I

will exercise my discretionary power to recuse in this case. The Clerk is

DIRECTED to forward a copy of this Order to the assigned District Judge

for reassignment.

      SO ORDERED, this 21st day of February,
                                          y, 2020.

                                          _______________________________
                                            ________________________
                                          CHR    PHER L. RAY
                                           HRISTOPHER
                                            RISTOPH
                                          UNITED STATESS MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA




                                      2
